NO. 07-11-00189-CV; 07-11-00190-CV; 07-11-0191-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 NOVEMBER 15, 2011


                  IN THE INTEREST OF J.S., J.H. & J.H., CHILDREN


             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

    NO. 74,752-D, 79,585-D, 78,212-D; HONORABLE DON R. EMERSON, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Following termination of their parental rights, appellants, Barbara Wesley and

Caleb Huggins, filed notices of appeal through their appointed trial counsel. However,

within the time for perfecting appeal, counsel filed amended notices of appeal that

included affidavits of indigence for both Wesley and Huggins. The clerk’s records in

each of these causes reflect that trial counsel was permitted to withdraw from

representation of appellants on appeal. Thus, both appellants have timely filed notices

of appeal and affidavits of indigence, but do not appear to be represented by counsel on

appeal. As such, this Court abated these appeals and remanded these causes to the

trial court to determine if appellants are indigent, and whether attorneys ad litem should

be appointed to represent them on appeal.
       On remand, the trial court held a hearing on October 25, 2011. According to the

record of this hearing, after being duly notified of the hearing at their last known

address, neither Wesley nor Huggins were present for the hearing. As such, the trial

court found that the parties’ failure to appear precluded it from determining whether the

parties are indigent. These appeals were reinstated by this Court on November 1.


       Previously, appellants’ briefs were due on or before August 18. When no briefs

were received by this Court by that date, the Court sent notice to appellants that their

briefs were past due, and that failure to file the briefs on or before September 19, may

result in dismissal of the appeals without further notice.        Due to some confusion

regarding appellants’ last known addresses, these notices were sent to two different

addresses contained in the record as potentially being appellants’ last known

addresses. Both notices to Huggins were returned to the Court as undeliverable. Only

one of the notices to Wesley was returned as undeliverable, so we presume that the

other correspondence was received by Wesley. Neither appellant responded to our

notices in any manner.       Additionally, the record of the hearing held on remand

establishes that appellants were properly notified of the hearing at their last known

address, but failed to appear.


       For the foregoing reasons, we now dismiss these appeals for want of prosecution

and failure to comply with a notice from the Clerk of this Court requiring a response or

other action in a specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                        Mackey K. Hancock
                                                             Justice



                                             2